204 F.2d 689
COMMISSIONER OF INTERNAL REVENUE,v.Arthur E. MORETON.
No. 4621.
United States Court of Appeals Tenth Circuit.
April 1, 1953.

On petition to review the decision of The Tax Court of the United States.
H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Sp. Asst. to Atty. Gen., and W. Davis, Chief Counsel, and John M. Morawski, Sp. Atty., Bureau of Internal Revenue, Washington, D.C., for petitioner.
A. Calder Mackay and Adam Y. Bennion, Los Angeles, Cal., for respondent.
Before PHILLIPS, Chief Judge, and PICKETT, Circuit Judge.
PER CURIAM.


1
Petition to review dismissed pursuant to stipulation of parties.